 

Case 1:20-mj-00043-RMM Document 1-1 Filed 03/12/20 Page 1 of 12

AO 91 (Rev [1/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

 

for the S
fo oyrers i : 2
Northern District of Alabama Wwe tht i: 3
United States of America ) .
Vv. ) Beware ee Fe ~ ‘
Olin Dale Hulsey ) Case No.
) Mag. No. 20-68
)
)
. )
Defendant(s)
CRIMINAL COMPLAINT
{, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of Nov. 1, 2019 through Jan. 4, 2020 in the county of Jefferson in the

 

___Northern _ District of Alabama
Code Section
18 U.S.C. § 2261A(2)(B) Stalking

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet.

Sworn to before me and signed in my presence.

 

City and state: Birmingham, AL

 

, the defendant(s) violated:

Offense Description

a! %
z ; Comptainant’s signature

FBI Special Agent Eric C. Salvador

FILED

2020 Mar-11 PM 05:45
U.S. DISTRICT COURT
N.D. OF ALABAMA

 

Printed name and title

 

 

United States Magistrate Judge Gray M. Borden

Printed name and title

 
 

Case 1:20-mj-00043-RMM Document 1-1 Filed 03/12/20 Page 2 of 12

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Eric C. Salvador, being duly sworn, hereby depose and say:
Introduction and Agent Background

1. I am a Special Agent with the Federal Bureau of Investigation (FBI),
assigned to the Birmingham Division. I have been a Special Agent since March
2017, and am currently assigned to Squad 3 of the FBI’s Birmingham Division. My
duties include investigations of criminal enterprises, including drug trafficking
offenses, as well as violent crimes investigations, such as bank robbery, kidnapping,
extortion, threats, stalking, felon in possession of firearms and carjacking
investigations. Prior to my employment with the FBI, I was employed as a law
enforcement officer by the State of Alabama for approximately nine years.

2. I submit this affidavit in support of a criminal complaint charging Olin
Dale HULSEY with violating 18 U.S.C. § 2261 A(2)(B) (stalking).

3. The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other agents and witnesses.
This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not contain all of my knowledge about this matter.

Statutory Authori
4. 18 U.S.C. § 2261A(2)(B) makes it a federal crime to stalk someone

using regular mail, e-mail, the Internet, or any other communication service of
 

Case 1:20-mj-00043-RMM Document 1-1 Filed 03/12/20 Page 3of12 |

interstate commerce with the intent to kill, injure, harass, intimidate, or surveil for
such purposes, which causes or would be reasonably expected to cause substantial
emotional distress to the victim, an immediate family member, or a spouse or
intimate partner.
BACKGROUND REGARDING HULSEY
HULSEY’s Conduct at Federal Facilities
Federal Courthouses

5. | HULSEY has engaged in erratic, confrontational, and otherwise
concerning behavior in Federal Courthouses in Birmingham, Alabama, Atlanta,
Georgia, and Pensacola, Florida, beginning in approximately November 2019, and
continuing to the present.

6. In early December 2019, HULSEY visited the Courthouse for the
Northern District of Florida in Pensacola to inquire about his case. When told that
his case had been dismissed, HULSEY became threatening. He moved very close
to the Courthouse employee, cursed and stated he would drive his vehicle into the
building. A Court Security Officer asked HULSEY to leave.

7. Northern District of Alabama Court employees at the Hugo Black
Courthouse in Birmingham have reported several interactions with HULSEY. On

December 4, 2019, HULSEY called and made a nonspecific reference to “killing
 

Case 1:20-mj-00043-RMM Document 1-1 Filed 03/12/20 Page 4 of 12

cops.” The next day, HULSEY visited the Courthouse and was confrontational.

8. On January 24, 2020, HULSEY again visited Birmingham Courthouse
where Court Security Officers spoke with him. When asked about his dog (which
he sometimes brought with him to the Courthouse), HULSEY responded that he had
left it with someone since he was going to “kill some motherfuckers”.

9. Throughout February and March of 2020, HULSEY continued to visit
the Hugo Black Courthouse and make concerning statements. On one occasion,
HULSEY told the Deputy Clerk “they” had fifteen days (referring to an appeal) and
he didn’t want to hurt anyone if “they” didn’t respond. On February 4, 2020,
HULSEY made a comment about driving his truck through the front of the
courthouse. On February 18 and March 4, HULSEY made statements about a
federal judge and the judge’s alleged Ku Klux Klan affiliation.

10. On February 21, 2020, HULSEY called the Clerk of Court for the 11th
Circuit Court of Appeals in Atlanta, Georgia. When told that the Court could not do
anything about his issues with the district court, he stated he would “drive down and
drive his fucking truck through your wall....”” HULSEY called back again and stated
he would drive his truck through the “district court building”. It is possible this was
a reference to the Hugo Black Courthouse in Birmingham.

11. On March 10, 2020, HULSEY again went to the Birmingham
 

Case 1:20-mj-00043-RMM Document 1-1 Filed 03/12/20 Page 5 of 12

Courthouse to request a copy of his entire lawsuit', which was previously filed in
the Northern District of Alabama. During this visit, he engaged in conversation with
a Deputy United States Marshal, during which he stated that he was a member of a
white supremacist group, that he had been to a State Court Judge’s cabin twice to
burn it down but had decided against it, that he does drugs, and other statements.

12. Agents learned on the morning of March 11, 2020, that, following his
March 10 visit to the Birmingham Courthouse, HULSEY had driven to Washington
D.C. and had arrived in the vicinity of the United States Capital at approximately
5:00AM. Later the same day, HULSEY went to the United States Supreme Court
and was questioned by the Supreme Court Police.

FBI Birmingham

13. Between July 2019, and February 2020, HULSEY appeared at the
FBI’s Birmingham Division to lodge complaints regarding various issues, including
his concern that he was being followed by the Ku Klux Klan, his concerns regarding
the manner in which his lawsuit against the Veteran’s Administration was being
handled, and other issues. When informed that his complaints were not actionable
by the FBI, HULSEY variously stated that he should just go out and kill someone or

commit unspecified criminal acts that would result in HULSEY’s appearance on

 

' HULSEY filed a lawsuit seemingly against the U.S. Department of Veterans
Affairs which has since been dismissed (2:19-cv-01310-ACA) and is currently on
appeal before the 11" Circuit (Case 20-10549).
 

Case 1:20-mj-00043-RMM Document 1-1 Filed 03/12/20 Page 6 of 12

local news and/or get the attention of the FBI. Following one visit, HULSEY was
arrested by Birmingham police officers.

14. On January 24, 2020, HULSEY walked into the exterior Guard Shack
at FBI Birmingham and asked to speak with “that Agent.” When informed that no
one was available, and prior to his leaving, HULSEY pointed in the general direction
of the Birmingham Jefferson Civic Center and stated “I’m going over there to kill
me a mother fucker.”

15. Between January 5 and October 18, 2019, HULSEY called the FBI on
approximately eight different occasions to lodge complaints about various issues,
including alleged harassment by the Ku Klux Klan, and that a militia group and
police officers had vandalized his home, drugged him and his dog, and that it had
something to do with his VA appeal.

16. In some of these calls, HULSEY made threatening statements. For
instance, on January 5, 2019, he reportedly stated that he was going to kill all local
law enforcement he came in contact with, as well as members of a militia group. On
January 6, he reportedly stated that he was located two blocks away from the
Escambia County, Florida, Sheriff's Office, and that he would kill law enforcement
officers. On January 7, he stated that he had mental issues, and that he was “going
to shut the fucking place down and I’m going to kill somebody there.” He also

threatened to “shoot up” the VA office in Pensacola, Florida. HULSEY was later
 

Case 1:20-mj-00043-RMM Document 1-1 Filed 03/12/20 Page 7 of 12

arrested in Pensacola on Florida State charges.
17. On October 18, 2019, he stated “and when I start killing people, ma’am,

what y’all gonna do then?”

Department of Veterans Affairs
18. HULSEY has had several contacts with Department of Veterans Affairs

Police and other personnel in Birmingham due to his threats and misconduct. On or
about August 6, 2016, while on a medical hold, HULSEY attempted to leave the VA
facility. When VA Police responded to intervene, HULSEY stated, “I don’t care
what you say, if you touch me again when I leave, I will kick your ass”. During the
incident, HULSEY kicked the responding Sergeant in the knee and also bit him.
HULSEY also threatened a nurse, stating, “I’m going to kill that fat [racial epithet]
bitch that stuck me”.

19. In December 2019, in response to a report of HULSEY making
threatening statements, VA Police informed HULSEY of his requirement to check
in with police for escort to any appointments. On February 24, 2020, VA Police
responded to a threat made by HULSEY that he would use his vehicle and run it into
the VA doors.

Summary of State of Alabama Criminal History

20. A criminal history check of HULSEY revealed arrests for Alabama

State crimes such as burglary, trespassing, harassment, domestic violence/assault,
 

Case 1:20-mj-00043-RMM Document 1-1 Filed 03/12/20 Page 8 of 12

illegal possession of prescription drugs, public intoxication, and attempted arson.
Additionally, court records indicate HULSEY allegedly violated probation, failed to
appear in court, and was once found in contempt of court for violating a restraining
order.

PROBABLE CAUSE

21. In December 2019, the FBI learned of a series of threatening text
messages that were sent by HULSEY to victim J.H., who resides in Louisiana. J.H.
is the biological sister of HULSEY.

22. In or around September 2019, J.H. was appointed as the fiduciary by
the Department of Veteran’s Affairs (VA) to manage HULSEY’s VA benefits. The
VA’s fiduciary program provides oversight of beneficiaries unable to manage their
VA benefits on their own. If medical evidence indicates that a beneficiary cannot
manage their benefits, VA can appoint a fiduciary to receive benefits on behalf of
the beneficiary which must be used to support the beneficiary.

23. J.H. began receiving HULSEY’s monthly benefits in and around
September 2019. J.H. attempted to dispense the monthly benefit on a weekly basis,
in an effort to ensure that the benefit lasted the month, and to address her concern
that he might overdose on drugs if he received his monthly benefit all at once.

HULSEY repeatedly demanded receipt of money from J.H. As more of his demands

were denied by J.H., HULSEY became increasingly angry and irritated, accusing
 

Case 1:20-mj-00043-RMM Document 1-1 Filed 03/12/20 Page 9 of 12

J.H. of stealing from him.

24. In and around November 2019, HULSEY began threatening J.H. via

text message regarding HULSEY’S benefits. On November 26, 2019 at 11:39 A.M.,

HULSEY sent J.H. the following text message:

“Stop stealing and put my money in my account. I truly
don’t want to turn and come to Monroe.” One thing for

sure. Louisiana will get me released from Alabama when
I get done. I’m tired of talking. All of you and your clan?
friends will be happy. You want me to com?”

25. On December 11, 2020, HULSEY sent J.H. the following text

messages:

11:00 A.M.: “Send me some money.”

11:01 A.M.: “Don’t play games.”

11:02 A.M.: “You can bet on one thing, I will be the last
face you ever see.”

12:06 P.M.: “Me and red‘ are stranded with no food and
nowhere to be. Thanks so much for your help. You have
my money and you have repeatedly done us this way. I will
make you suffer for what you have don. See you soon you

piece of shit.”

 

? J.H. resides in Sterlington, Louisiana.
3 Seemingly a reference to the Ku Klux Klan.

* Believed to be a reference to HULSEY’s dog.
 

Case 1:20-mj-00043-RMM Document 1-1 Filed 03/12/20 Page 10 of 12

26. On December 11, 2019, J.H. replied to HULSEY’S text messages:

“Dale I have done nothing to you. I tried to help you and

you can't stay clean long enough to better yourself. You
have talked to me like shit and threatened me repeatedly.
You're so bitter and angry with your own life choices that
you can’t see the good that has occurred for you. I
resigned as fiduciary and want no part of the harassment
you are determined to continue to bring on me. Did you
even call to set up your appointment with the field
examiner that is required now or are you ignoring that too
until they take everything you were given away
permanently”

27. HULSEY continued to send communications to J.H. for the rest of
December 2019, through January 2020, and into February 2020, regarding his
benefits.

28. On February 4, 2020, HULSEY sent J.H. the following text messages:

2:39 P.M.: “Red got drugged again... I swear I am going
to punish you. Thief.”

5:15 P.M., “The clan. Your friends. Will leave me alone. I
will make sure of that. You will pay back what you have
stolen. Or I will get it in your and your children’s blood.
Bitch.”
29. Over the past several months, J.H. and her family have lived in fear of
HULSEY. J.H. feared for her life from HULSEY. J.H. and her family have
considered selling their home and moving so HULSEY cannot find them.

HULSEY ’s conduct has caused J.H. to feel substantial emotional distress.

30. On February 4, 2020 at approximately 3:00 P.M., HULSEY was
Case 1:20-mj-00043-RMM Document 1-1 Filed 03/12/20 Page 11 of 12

observed at the Hugo L. Black Federal Courthouse, which is located at 1729 5" Ave
N, Birmingham, Alabama.

31. According to paperwork filed by HULSEY at the Hugo L. Black
Federal Courthouse, HULSEY is a resident of Birmingham, Alabama. HULSEY
resides at 601 Valley Avenue, Apartment 103, Birmingham, Alabama.

32. On August 15, 2017, HULSEY was issued an Alabama Driver’s
License, which listed an address of 949 Benny Short Road, Jasper, Alabama.

CONCLUSION

33. Based on the foregoing, I have probable cause to believe that Olin Dale
HULSEY has committed the offense of stalking, in violation of 18 U.S.C. §
2261 A(2)(B) as charged in the accompany criminal complaint.

REQUST FOR SEALING

34. Your affiant further requests that the Court order that all papers in
support of this complaint, including the affidavit and the complaint, as well as any
arrest warrant that may be issued therefrom, be sealed until further order of the
Court. These documents discuss an ongoing criminal investigation that is neither
public nor known to the target of the investigation. Accordingly, there is a good

cause to seal these documents because their premature disclosure may seriously

jeopardize that investigation and officer safety.
 

Case 1:20-mj-00043-RMM Document 1-1 Filed 03/12/20 Page 12 of 12

Efic C. Salvador

Special Agent
Federal Bureau of Investigation
Affiant

“ .
Sworn to and subscribed before me, this i day of March, 2020.

 

 
